     Case 1:20-cv-00056-GNS Document 4 Filed 04/23/20 Page 1 of 5 PageID #: 22




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                AT BOWLING GREEN


ELVIN GENAO                                                                           PLAINTIFF

v.                                                        CIVIL ACTION NO. 1:20CV-56-GNS

EASTERN DISTRICT OF NY et al.                                                     DEFENDANTS

                                            * * * * *

                                  MEMORANDUM OPINION

        Plaintiff Elvin Genoa filed the instant pro se action. Upon review, the instant action will

be dismissed for the reasons that follow.

                                                 I.

        Plaintiff filed a complaint naming as Defendants “Eastern District of NY” and Alfred E.

Smith. The complaint consists of the first page of a civil complaint form; a printout of an email

dated March 29, 2020; a criminal complaint form listing as Defendants Eastern District of New

York and Alfred E. Smith and citing numerous federal criminal statutes; an affidavit purportedly

signed by Plaintiff and another individual; and a printout of an email dated January 3, 2020.

        The email dated March 29, 2020, states as follows:

        WE FILED OUR FEDERAL COMPLAINT IN SEVERAL FEDERAL
        COURTS, FOR AN ON GOING SITUATION IN NEW YORK CITY, FOR A
        FALSE FLAG VIA FRAUD, THAT INTERRUPTED OUR JEWISH
        RELIGIOUS CEREMONY AS WE SPEAK THAT WE DECIDED TO
        CONVERT TO FOR POLITICAL REASONS, THAT HAPPENS ONCE IN A
        LIFE TIME FOR EVERY SINGLE JEW SINCE 2017 ALMOST 3 YEARS FOR
        THIS RITUAL, AN WE HAVE SENT IT TO DIFFERENT US EMBASSIES
        AROUND THE WORLD FOR REVIEW. AND OUR CONCLUSION WOULD
        BE IF OUR COMPLAINT DOES NOT APPLY TO YOUR CONSTITUION OR
        VICE VERSA, THEN WE ARE AT WAR AS WE SPEAK RIGHT NOW, AS
        WE WILL ESCALATE OUR POLITICAL STATUS AND FILE OUR
        NATIONAL FORMS, FOR THE CONTINENTAL UNITED STATES 8 USC
        S 1101 A 38, 8 USC S 1101 A 22, BUT IT HAS BEEN RETURNED, EITHER
  Case 1:20-cv-00056-GNS Document 4 Filed 04/23/20 Page 2 of 5 PageID #: 23




       BY LOST IN TRANSIT OR RETURNED TO SENDER, AND OUR UCC
       DENIED FOR UNKNOWN REASONS, AND WE HAVE TO LEAVE THE
       STATE TO FILE OUR PAPER WORK IN A TIMELY MANNER, AN WE ARE
       ASKING FOR ASSISTANCE IN OUR COMPLAINT, WE DO HAVE
       PENDING LITIGATION’S AND WE DO NOT WANT TO BE FURTHER
       DELAYED     BY   UNFORESEEN    CIRCUMSTANCES     SUCH   AS
       CORONAVIRUS OR LACK THERE OF, AND NO EMERGENCY
       INJUNCTION RELIEF HAS BEEN OFFERED TO USE BECAUSE OF THE
       ON GOING CIRCUMSTANCES, PASSPORT AGENCIES ARE CLOSED FOR
       THE TIME BEING. SO WE ARE LOOKING FOR OTHER ALTERNATIVES.
       PLEASE LET US KNOW IF YOU CAN ASSIST US IN OUR LEGISLATIVE
       PROCESS WITH OUT ANY FURTHER DELAYS.

There is a handwritten note in the bottom portion of the email which indicates that attempts were

made to file “more complaints” in the Eastern District of New York but that the complaints were

not allowed to be filed.

       The affidavit attached to the complaint seems to allege a violation of federal criminal

statutes, as well as 42 U.S.C. § 1983. It also cites a number of New York criminal provisions.

The affidavit refers to “GENAO V. SAINT PATRICK CATHEDRAL (BASILICA).” It states,

“WE HIRED MORE THAN ONE PERSON FOR A PRIVATE SPIRITUAL CLEANSING IN

2017 AND WHEN WE NEEDED THE EXTRA HELP FOR ME AND MY SONS WHO NEED

PROTECTION AS WELL . . .” The affidavit continues on making similar statements. The

second email attached to the complaint states as follows:

       We asked for assistance for a federal claim going back to August 2016 when New
       York police department, police service area 6, came to my apartment for a
       domestic incident and afterwards explained to me and my family that I was or
       could be a trillionaire on the stock market via intellectual property theft hrough a
       federal lawsuit although i never invested into the stock market . . . .

       Plaintiff filed an amended complaint naming as Defendants “US District Court/Eastern

District of New York” and “Governor Alfred E. Smith Houses” (DN 3). The amended complaint

is filed on a form for filing a Complaint and Request for Injunction. Attached to the form are

what appears to be the cover page of a transcript of a video deposition of the Cardinal Timothy

                                                2
  Case 1:20-cv-00056-GNS Document 4 Filed 04/23/20 Page 3 of 5 PageID #: 24




M. Dolan taken in 2012 in a case before the U.S. Bankruptcy Court for the Eastern District of

Wisconsin and a copy of the same affidavit attached to the original complaint.

        In the amended complaint, Plaintiff indicates that the Court’s jurisdiction is based on

both federal question and diversity of citizenship. Where the form asks for the basis of federal

question jurisdiction, Plaintiff cites a number of federal criminal statutes. Where the form asks

for the facts supporting the claims, Plaintiff states,

        SOHO, SMITH HOUSES, AND TRIBECA THESE PARTS OF LOWER
        MANHATTAN WERE INVOLVED IN A FALSE FLAG VIA FRAUD, THAT
        IS AN ON GOING SITUATION AS WE SPEAK, CIRCUMVENTING THE
        CONSTITUTION TO CARRY A PYSOP OPERATION ON AMERICAN
        PUBLIC VIOLATING ALL STATUTES AND CODES OF TREASON TO THE
        PRESIDENTIAL LEVEL, THAT INCLUDES CHILD KIDNAPPING,
        SOLICITATION OF A MINOR, PLEASE SEE SUPPORTING DOCUMENTS
        ATTACHED FOR ALL INTERACTIONS AND HOW THE SITUTAION WAS
        ESCALATED     INTENTIONALLY    TO    CRIMINAL   ANARCHY,
        UNLAWFULLY ASSEMBLY, AND MORE TO DECLARE MILITARY
        INTERVENTION WHICH IN OUR TERMS WOULD BE FOREIGNERS
        CONSPIRING WITH ENEMY ALIENS TO UNDERMINE AND OVER
        THROW THE CONSTITUTION , WHICH WOULD BE A DECLARATION OF
        WAR AGAINST THE AMERICAN PEOPLE.

Where the form asks for a description of the irreparable injury alleged, Plaintiff states,

“INVIDIOUS DISCRIMINATION THAT RESULTED UNDER PERMANENT DURESS

AND COERCION, THAT RESULTED IN TREASON, RENUNCIATION OF OUR

CITIZENSHIP AND COOPERATION WITH OTHER US EMBASSJES IN A DIFFERENT

COUNTRY. Where the form asks for the relief requested, Plaintiff states, “TO BE

ANNOUNCED.”

                                                  II.

        The Court recognizes that pro se pleadings are to be held to a less stringent standard than

formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519 (1972). The duty to be

less stringent with pro se complaints, however, “does not require [the Court] to conjure up

                                                   3
  Case 1:20-cv-00056-GNS Document 4 Filed 04/23/20 Page 4 of 5 PageID #: 25




unpled allegations,” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979) (citation omitted), and

the Court is not required to create a claim for a pro se plaintiff. Clark v. Nat’l Travelers Life Ins.

Co., 518 F.2d 1167, 1169 (6th Cir. 1975).

        This action must be dismissed for several reasons. First, Rule 8 of the Federal Rules of

Civil Procedure requires that a complaint contain:

        (1) a short and plain statement of the grounds for the court’s jurisdiction, unless
        the court already has jurisdiction and the claim needs no new jurisdictional
        support;

        (2) a short and plain statement of the claim showing that the pleader is entitled to
        relief; and

        (3) a demand for the relief sought, which may include relief in the alternative or
        different types of relief.

Fed. R. Civ. P. 8(a). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 556 (2007)). “A pleading that offers ‘labels and conclusions’ or ‘a

formulaic recitation of the elements of a cause of action will not do.’ Nor does a complaint

suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. at 555, 557). Conclusory allegations or bare legal

conclusions will not suffice as factual allegations. Followell v. Mills, 317 F. App’x 501, 505

(6th Cir. 2009) (“Conclusory allegations or legal conclusions masquerading as factual allegations

will not suffice.”); Gregory v. Shelby Cty., Tenn., 220 F.3d 433, 446 (6th Cir. 2000) (“[W]e need

not accept as true legal conclusions or unwarranted factual inferences.”).

        Upon the Court’s review of the complaint and amended complaint, they do not state

coherent allegations to establish the Court’s jurisdiction, show that Plaintiff is entitled to relief,


                                                   4
   Case 1:20-cv-00056-GNS Document 4 Filed 04/23/20 Page 5 of 5 PageID #: 26




or state any demand for the relief sought. The pleadings, therefore, fail to meet the basic

pleading standard required by Fed. R. Civ. P. 8(a)(2).

         Second, “a district court may, at any time, sua sponte dismiss a complaint for lack of

subject matter jurisdiction pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure

when the allegations of a complaint are totally implausible, attenuated, unsubstantial, frivolous,

devoid of merit, or no longer open to discussion.” Apple v. Glenn, 183 F.3d 477, 479 (6th Cir.

1999). A complaint is “frivolous” if it lacks an arguable basis in law or fact. Neitzke v.

Williams, 490 U.S. 319, 325 (1989). A claim lacks an arguable basis in fact if it is “‘premised on

clearly baseless factual allegations that describe fantastic or delusional scenarios, rising to the

level of the irrational or the wholly incredible.’” Selvy v. Dep’t of Hous. & Urban Dev., 371 F.

Supp. 2d 905, 908 (E.D. Mich. May 31, 2005) (quoting Tenn. ex rel. David Francis Fair v.

Comm’r, No. 3:04-cv-494, 2004 U.S. Dist. LEXIS 26677, at *3 (E.D. Tenn. Nov. 4, 2004)).

Even liberally construing the pro se pleadings, which the Court must do, the Court concludes

that the allegations meet the standard for dismissal under Apple v. Glenn.

         Third, Defendants are not located in the Western District of Kentucky, and nothing in the

complaint or amendment describes any events occurring in the Western District of Kentucky or

gives any indication why this this action was filed in this Court. The complaint is therefore

subject to dismissal for improper venue. See 28 U.S.C. § 1406(a).

                                                 III.

         For the foregoing reasons, a separate Order dismissing the action will be entered

consistent with this Memorandum Opinion.

Date:    April 23, 2020



cc:     Plaintiff, pro se
4416.010

                                                   5
